Citation Nr: 1313241	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  07-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California. 

The Veteran testified before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is of record. 

The Board observes that the Veteran filed a notice of disagreement and a substantive appeal with respect to service connection claims for coronary artery disease and degenerative joint disease of the lumbar spine and a total evaluation based on individual unemployability (TDIU), also stemming from the October 2005 rating decision.  In a subsequent April 2011 rating decision the Veteran was awarded service connection for coronary artery disease and TDIU.  An earlier effective date for the TDIU was awarded in a November 2011 rating decision.  In a January 2012 rating decision, the Veteran was awarded service connection for degenerative joint disease of the lumbosacral spine.  As the Veteran did not appeal the effective dates or ratings assigned, these issues are not in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Outstanding Records-  The Veteran testified at his June 2012 BVA hearing that he continues to receive treatment at the Culver City Vet Center every week and sees a VA psychiatrist every three months.  See BVA Hearing Transcript (T.) at 8-9.  A review of the records in the claims file indicates that there are records from the Vet Center as recent as June 2008, and records from the VA were most recently added to the claims file in August 2010.  Based on the Veteran's June 2012 testimony, it appears that there are additional treatment records from these facilities which have not yet been associated with the claims file.  As such, all available records associated with the Veteran's psychiatric treatment, from the Vet Center and the VA medical center/clinic should be obtained on remand.  

VA Examination-  The Board notes that the Veteran was last afforded a VA examination for his service-connected PTSD in October 2011.  Although the Board is not required to obtain a new examination simply due to the passage of time, because the claim must be remanded in order to obtain outstanding private and VA treatment records and the Veteran has implied that his disorder has increased in severity, the Board finds that a new examination should be undertaken to evaluate the Veteran's PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary release, obtain all available records from the Vet Center in Culver City, California beginning in June 2008 regarding the Veteran's psychiatric treatment.  

If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
2.  Obtain VA outpatient treatment records from the VA Medical Center (VAMC) West Los Angeles and VA Outpatient Clinic, Los Angeles, beginning in August 2010. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA mental disorders examination to determine the current severity of his PTSD.  The examiner should identify all associated symptoms and discuss the severity of each symptom on the Veteran's social and occupational adaptability.  The VA examiner must review the Veteran's claims file.  

The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  All indicated tests should be conducted and those reports should be incorporated into the examination and associated with the claims file.  

A complete rationale for all opinions must be provided. If the examiner is unable to provide any requested opinions without resort to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
	
4.  The RO/AMC will then readjudicate the Veteran's remanded claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

